Atkinson, J.
On July 4th, 1907, Nancy E. Hughes, widow and sole heir of J. M. Hughes, executed a deed to Elizabeth C. Ellis. The consideration recited was natural love and affection, one dollar in hand paid, “and for the purpose of carrying out an often-expressed purpose of the said J. M. Hughes in his lifetime.” The deed purported to convey to the grantee for and during her natural life “what is known as the home-place on the farm of said J. M. Hughes whereon he lived at the time of his death,” embracing a number of designated lots containing 420 acres, more or less. Immediately following the designation of the lots there occurred in the deed the words, “reserving, keeping, and retaining unto myself the right to a home with said party of the second part, either in the dwelling-house where said J. M. Hughes lived at the time of his death, or in any other house already built or that may be built on said lands and occupied by said party of the second part during my lifetime; to have and to hold said tract or parcel of land together with all and singular the rights, privileges, and appurtenances thereto belonging or in any wise appertaining, to the only proper, use, benefit, and behoof of said party of the second part for and during her natural alife, subject to the reservation of a home for myself during my natural lifetime as hereinbefore specified, and the rents coming in from said place the present year, which do not pass under this deed.” Held:
1. The deed conveyed to the grantee a life-estate, with a reservation of the right of the grantor to live on the land as a home; and if the conduct of the grantee is such that the grantor can not peaceably and comfortably live in the house, the remedy of the grantor is an action for damages, and not for rescission of the deed. The fact that the grantee had no other property than the property described in the deed, and was insolvent, does not alter the case.
2. The, petition was properly dismissed on general demurrer.

Judgment affirmed.


Beoh, J., absent. The other Justices concur.